KNOLL, Justice,
dissenting.
This Court affirmed defendant’s first degree murder conviction and death sentence on March 4, 1998. The United States Supreme Court denied certiorari on October 5, 1998. Defendant’s request at this late date, a mere seven days before his February 22, 1999, execution date, appears to be more of an effort to manipulate the judicial system than a worthy complaint. Defendant alleges no specific complaints or wrongdoings in his application, but only recites a litany of issues upon which post-conviction relief may be granted. Under these facts, I would deny Defendants’s stay and deny his belated request for appointment of counsel, at no cost to himself, to represent him in post-conviction proceedings. Inmates have no constitutional right to representation in post-conviction proceedings, even when they are on death row. See Roy v. State, 97-2466 (La.10/10/97), 703 So.2d 590 (Knoll, J., dissenting); Williams v. State, 99-0365 (La.2/10/99), — So.2d -, 1999 WL 90187 (Knoll, J. dissenting).